                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       November 06, 2019
                     IN THE UNITED STATES DISTRICT COURT                               David J. Bradley, Clerk
                     FOR THE SOUTHERN l>ISTRICT OF TEXAS
                               HOUSTON DIVISION

ARCHIE TOBIAS,                                  §
          Plaintiff,                            §
                                                §
vs.                                             §   CIVILACTIONH-17-1757
                                                §
JENNIFER BROWN, et al.,                         §
                                                §
             Defendants.                        §

                                    FINAL JUDGMENT



      For the reasons stated in this Court's Memc,randum on Dismissal entered this date, this civil

action is DISMISSED with prejudice.

      This is a FINAL JUDGMENT.

       SIGNED at Houston, Texas, on    _w'-,k~--                 , 2019.



                                            _j~~ll()
                                            VANESSA D. GILMORE
                                            UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2017\17-1757.e01.wpd
